COURT OF APPEALS OF VIRGINIA


              Present: Judges Elder, Beales and Senior Judge Willis
UNPUBLISHED


              Argued at Salem, Virginia


              WESLEY L. WOODDELL
                                                                           MEMORANDUM OPINION * BY
              v.     Record No. 2121-11-3                                  JUDGE RANDOLPH A. BEALES
                                                                               NOVEMBER 20, 2012
              SIMONE M. LAGERQUIST


                                FROM THE CIRCUIT COURT OF THE CITY OF STAUNTON
                                              Victor V. Ludwig, Judge

                               C. Lynn Lawson (Stephen K. Strosnider; Franklin, Denney, Ward &
                               Lawson, PLC, on brief), for appellant.

                               No brief or argument for appellee.


                     In this proceeding involving child custody and visitation, the circuit court awarded full

              physical and legal custody of the minor child T.R.W. 1 to Simone M. Lagerquist based upon the

              circuit court’s finding that Wesley L. Wooddell failed to prove by clear and convincing evidence

              that he is T.R.W.’s biological father. Given this finding, the circuit court also determined that

              Wooddell is a “non-parent” of T.R.W. with no right of visitation. On appeal, Wooddell argues

              that the circuit court committed reversible error by disregarding the parties’ signed

              Acknowledgement of Paternity indicating that Wooddell is T.R.W.’s father. Wooddell contends

              that the Acknowledgement of Paternity, which both parties signed after the birth of the child,

              remains binding because it was executed in the absence of fraud, duress, or a material mistake of




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                       We use the initials of this minor child and her sibling rather than their full names in an
              attempt to better protect their privacy.
fact. We agree with Wooddell’s argument, and, for the following reasons, we reverse and

remand to the circuit court for proceedings consistent with this opinion.

                                          I. BACKGROUND

       Wooddell and Lagerquist never married. They cohabitated for several years before

ending their relationship in 2008. It is undisputed that they are both the biological parents of a

son, G.L.W., who was born in January 2004. T.R.W., whose parentage is at issue in this appeal,

was then born in September 2006.

       At the time of T.R.W.’s birth, the parties signed a notarized Acknowledgment of

Paternity indicating that Wooddell was T.R.W.’s biological father. Prior to signing, both parties

were advised by the terms of this document of their rights and responsibilities pursuant to the

document. For example, Wooddell was advised that his signature on the Acknowledgment of

Paternity established that he was “the natural father of the named child for legal purposes” and

that he would have “the responsibility to provide support for [the] child” until T.R.W. turned age

eighteen. Furthermore, Lagerquist was advised that her signature on the Acknowledgement of

Paternity indicated that “the person signing as the father is the biological father of the child” and,

importantly for this case, that “the father has the right to request visitation with and custody of

the child.” Both parties were advised that, rather than signing the Acknowledgment of Paternity,

they could instead seek the “advice or representation of counsel,” “[r]equest that blood tests be

taken,” or “have the matter of paternity determined by the court.”

       After being advised of their rights and responsibilities, Wooddell and Lagerquist then

signed the Parents’ Acknowledgment, which stated:

               We, being duly sworn, affirm that we are the biological parents of
               the child named above, we have read and have been provided with
               an oral description of the rights and responsibilities statement
               provided in Part V of this document, and we request that the
               father’s information be shown on this child’s birth certificate and

                                                -2-
                 that the child’s name be listed on the birth certificate as shown
                 below.

                 Child’s Name: [T.R.W.]

Moreover, although the Acknowledgement of Paternity plainly provided that the parties reserved

“the right to rescind this acknowledgment within sixty days from the date of signing,” neither

Wooddell nor Lagerquist sought to have the Acknowledgment of Paternity rescinded in this

manner.

          T.R.W.’s birth certificate listed Wooddell as her father, 2 and Wooddell held himself out

as the father of both G.L.W. and T.R.W. Both children were given Wooddell’s surname, and

Wooddell claimed both children as dependents for income tax purposes and testified that he

obtained health insurance for them.

          When the parties’ relationship ended in 2008, custody and visitation of the children was

first litigated in the juvenile and domestic relations district court (JDR court). It does not appear

that Wooddell’s standing to obtain custody or visitation rights to T.R.W. was ever challenged in

the JDR court. The JDR court awarded Wooddell primary physical custody of both children,

awarded both parties shared legal custody of the children, and awarded Lagerquist visitation

rights.

          On appeal to the circuit court for a trial de novo in March 2010, Lagerquist asserted for

the first time in the court proceedings that Wooddell was not actually T.R.W.’s biological father.

Lagerquist moved for a continuance of the circuit court trial “so as to give time for an approved

DNA test” of T.R.W. and Wooddell. Over Wooddell’s objection, the circuit court granted

Lagerquist’s motion for a continuance and ordered that genetic testing be conducted before

proceeding with the trial.


          2
          G.L.W.’s birth certificate also listed Wooddell as his father. G.L.W.’s parentage is not
at issue here, as noted supra.
                                                 -3-
       In a letter opinion dated February 8, 2011, the circuit court described the testimony

relating to T.R.W.’s parentage and the documentation of the court-ordered genetic testing, which

was admitted into evidence at trial. The circuit court noted that Lagerquist and another man both

testified that this other man – and not Wooddell – was T.R.W.’s biological father, but the circuit

court also noted that this other man was not a party to the proceedings and apparently had never

petitioned for a declaration of T.R.W.’s paternity. The circuit court also stated that the results of

the genetic testing did not support Wooddell’s claim that he was T.R.W.’s biological father.

Observing that it was faced with an unusual set of circumstances, the circuit court found:

               Given all of the evidence, the Court cannot find, by clear and
               convincing evidence, that [Wooddell] is the father. However,
               while the Court will not find that he is the father, I specifically do
               not make a conclusive finding that he is not (leaving that
               determination to another proceeding).

       The circuit court emphasized that a conclusive determination of T.R.W.’s paternity was

“simply not ripe for determination” because the putative biological father was not a party to the

proceedings. However, in finding that the evidence failed to show clearly and convincingly that

Wooddell was T.R.W.’s biological father, the circuit court found that “the case becomes one of a

parent” (i.e., Lagerquist) “against a person whom the Court does not find to be a parent” (i.e.,

Wooddell) “and the custody and visitation of [T.R.W.] must be judged on that basis.”

       Given the circuit court’s description of the changed posture of this case, which suddenly

left Wooddell a legal stranger to T.R.W., the circuit court awarded Lagerquist sole legal and

physical custody of T.R.W. and did not award Wooddell any right of visitation – even though,

until that point, Wooddell had been considered T.R.W.’s father, had provided for her since her

birth, and had been her primary caretaker since at least the issuance of the JDR court’s custody

order in July 2009. As to G.L.W., whose parentage was not at all implicated, Wooddell was




                                                -4-
awarded primary physical custody, with Lagerquist receiving visitation rights. The circuit court

remarked:

                I understand that the result is that the children are divided, and I
                am not happy with that result. Were the circumstances different, I
                might have awarded primary physical custody of [T.R.W.] to
                [Wooddell], but with more expansive visitation to [Lagerquist] for
                both of the children than was provided by the J&D Court. Under
                the circumstances, the Court could only do that if it were willing to
                ignore the law in order to achieve a more satisfactory result.

        In a subsequent letter opinion dated September 8, 2011, the circuit court acknowledged

that neither party was content with the ruling in its earlier letter opinion. Whereas Wooddell

challenged the circuit court’s ruling that he failed to prove he was T.R.W.’s parent, the circuit

court noted that Lagerquist sought a more conclusive legal determination that settled the issue of

T.R.W.’s paternity. The circuit court reiterated that “evidence concerning paternity was before

the Court only for the purpose of determining Wooddell’s standing as a parent or non-parent in

his pursuit of custody of [T.R.W.], and, for that purpose, in light of the conflicting evidence

presented, he did not successfully persuade the Court that he was a parent.”

        At the circuit court’s direction, Wooddell’s trial counsel drafted a statement of facts and

incidents of the circuit court trial in lieu of a transcript. The draft statement of facts circulated to

Lagerquist’s trial counsel 3 indicated:

                Counsel for Mr. Wooddell proffered that both parties had executed
                the Acknowledgment of Paternity in the hospital upon the birth of
                both children which has the same legal effect as a judgment
                entered pursuant to Section 20-49.8 of the Code of Virginia.
                [Wooddell’s counsel] treated [Lagerquist’s] Motion for
                Continuance and Paternity Test as a Motion to disestablish
                paternity or set aside paternity. Counsel argued that Ms.

        3
         William W. Little II, Esq., represented Lagerquist in the circuit court. After Lagerquist
prevailed below, Little filed a motion to withdraw in the circuit court indicating that Lagerquist
was aware that he had agreed to represent her only at trial and not on appeal to this Court or the
Supreme Court. The circuit court granted Little’s motion to withdraw, and no pleadings have
been filed on Lagerquist’s behalf in this Court.

                                                  -5-
                 Lagerquist lacked standing to set aside the determination of
                 paternity and that she was required to prove . . . that the statement
                 resulted from fraud, duress or material mistake of fact in
                 accordance with Virginia Code Section 20-49.1.

                            *       *       *        *         *   *       *

                 There was no evidence that the Acknowledgment resulted from
                 fraud, duress or material mistake of fact. . . .

(Emphasis added).

          Lagerquist’s trial counsel never objected to this italicized language from the draft

statement of facts, although her counsel did object to two other portions of the statement of facts.

The circuit court entered an order amending and approving the draft statement of facts, in light of

Lagerquist’s objections, without altering the language emphasized above in any way. 4

Accordingly, the final statement of facts approved by the circuit court indicates that there was no

evidence that the parties’ Acknowledgement of Paternity was signed due to fraud, duress, or a

material mistake of fact, which is, therefore, now the record on appeal.

                                                II. ANALYSIS

          Under settled principles, this Court views the evidence in the record on appeal in the light

most favorable to Lagerquist, who prevailed in the circuit court. Florio v. Clark, 277 Va. 566,

568, 674 S.E.2d 845, 846 (2009). The circuit court’s factual findings will not be disturbed on

appeal unless they were plainly wrong or without evidence to support them. Id. at 570, 674

S.E.2d at 846. However, this Court reviews the circuit court’s conclusions of law – including its

interpretation of statutes – de novo. Ainslie v. Inman, 265 Va. 347, 352, 577 S.E.2d 246, 248

(2003).



          4
         Lagerquist’s trial counsel then endorsed this order as “seen and generally objected to,”
thereby giving no indication to the circuit court that the italicized language should not be part of
the statement of facts for any reason. See, e.g., Herring v. Herring, 33 Va. App. 281, 286, 532
S.E.2d 923, 927 (2000).
                                                -6-
       On appeal, Wooddell raises six assignments of error, but, given our holding, we need

only squarely address Wooddell’s second assignment of error in this opinion. Wooddell’s

second assignment of error contends that the circuit court erred “in requiring Wooddell to prove

paternity through genetic testing” despite the existence of the signed Acknowledgment of

Paternity, which operated as a legal judgment.

             A. THE INTERACTION BETWEEN CODE § 20-49.1 AND CODE § 20-49.10

       As the circuit court recognized, this matter involves the interpretation of two related

statutes – Code § 20-49.1 and Code § 20-49.10. “‘[W]henever a given controversy involves a

number of related statutes, they should be read and construed together in order to give full

meaning, force, and effect to each.’” Wilson v. Commonwealth, 58 Va. App. 513, 519, 711
S.E.2d 251, 254 (2011) (quoting Boynton v. Kilgore, 271 Va. 220, 229, 623 S.E.2d 922, 927

(2006)). Accordingly, we must read and construe Code § 20-49.1 and Code § 20-49.10 together

in order to give both statutes their full meaning, force, and effect as intended by the General

Assembly. Id. at 519-20, 711 S.E.2d at 254.

                                       Code § 20-49.1(B)(2)

       Code § 20-49.1 states, in pertinent part:

               B. The parent and child relationship between a child and a man
               may be established by:

                 1. Scientifically reliable genetic tests, including blood tests,
               which affirm at least a ninety-eight percent probability of paternity.
               Such genetic test results shall have the same legal effect as a
               judgment entered pursuant to § 20-49.8.

                 2. A voluntary written statement of the father and mother made
               under oath acknowledging paternity and confirming that prior to
               signing the acknowledgment, the parties were provided with a
               written and oral description of the rights and responsibilities of
               acknowledging paternity and the consequences arising from a
               signed acknowledgment, including the right to rescind. The
               acknowledgement may be rescinded by either party within sixty
               days from the date on which it was signed unless an administrative
                                                 -7-
               or judicial order relating to the child in an action to which the party
               seeking rescission was a party is entered prior to the rescission. A
               written statement shall have the same legal effect as a judgment
               entered pursuant to § 20-49.8 and shall be binding and conclusive
               unless, in a subsequent judicial proceeding, the person challenging
               the statement establishes that the statement resulted from fraud,
               duress or a material mistake of fact. In any subsequent proceeding
               in which a statement acknowledging paternity is subject to
               challenge, the legal responsibilities of any person signing it shall
               not be suspended during the pendency of the proceeding, except
               for good cause shown. Written acknowledgments of paternity
               made under oath by the father and mother prior to July 1, 1990,
               shall have the same legal effect as a judgment entered pursuant to
               § 20-49.8.

                 3. In the absence of such acknowledgment or if the probability of
               paternity is less than ninety-eight percent, such relationship may be
               established as otherwise provided in this chapter.

(Emphasis added).

       Here, the relationship between Wooddell and T.R.W. was established under the

procedure set forth in Code § 20-49.1(B)(2) when Wooddell and Lagerquist signed the

Acknowledgement of Paternity for T.R.W. This document was

               [a] voluntary written statement of the father and mother made
               under oath acknowledging paternity and confirming that, prior to
               signing the acknowledgment, the parties were provided with a
               written and oral description of the rights and responsibilities of
               acknowledging paternity and the consequences arising from a
               signed acknowledgment, including the right to rescind.

Code § 20-49.1(B)(2). Lagerquist has never asserted that the Acknowledgment of Paternity was

anything other than a voluntary written statement of paternity under Code § 20-49.1(B)(2), and

she did not seek to rescind the Acknowledgment of Paternity within sixty days of signing it (or at

any time prior to the circuit court proceedings here), as was required under Code § 20-49.1(B)(2)

and under the terms of the parties’ Acknowledgment of Paternity for T.R.W.

       The plain language of Code § 20-49.1(B)(2) states that a voluntary written statement of

paternity executed pursuant to that statute “shall have the same legal effect as a judgment entered

                                                -8-
pursuant to § 20-49.8 and shall be binding and conclusive unless, in a subsequent judicial

proceeding, the person challenging the statement establishes that the statement resulted from

fraud, duress or a material mistake of fact.” (Emphasis added). Although Code § 20-49.1(B)(2)

was not originally written in such a manner, a 1997 amendment to the statute added language

creating the “binding and conclusive” effect of a voluntary statement of paternity – absent fraud,

duress, or a material mistake of fact.

                                          Code § 20-49.10

       In 2001, the General Assembly enacted Code § 20-49.10, which is entitled “Relief from

legal determination of paternity.” Code § 20-49.10 states:

               An individual may file a petition for relief and, except as provided
               herein, the court may set aside a final judgment, court order,
               administrative order, obligation to pay child support or any legal
               determination of paternity if a scientifically reliable genetic test
               performed in accordance with this chapter establishes the exclusion
               of the individual named as a father in the legal determination. The
               court shall appoint a guardian ad litem to represent the interest of
               the child. 5 The petitioner shall pay the costs of such test. A court
               that sets aside a determination of paternity in accordance with this
               section shall order completion of a new birth record and may order
               any other appropriate relief, including setting aside an obligation to
               pay child support. No support order may be retroactively
               modified, but may be modified with respect to any period during
               which there is a pending petition for relief from a determination of
               paternity, but only from the date that notice of the petition was
               served on the nonfiling party.

               A court shall not grant relief from determination of paternity if the
               individual named as father (i) acknowledged paternity knowing he
               was not the father, (ii) adopted the child, or (iii) knew that the child
               was conceived through artificial insemination.




       5
         We find no indication in the record before us that a guardian ad litem was appointed to
represent T.R.W.’s interests at any point during the circuit court proceedings.

                                                -9-
Accordingly, Code § 20-49.10 permits a circuit court in appropriate circumstances to set aside a

legal determination of paternity if scientifically reliable genetic testing excludes “the individual

named as a father in the legal determination.” 6

     B. ACKNOWLEDGEMENT OF PATERNITY REMAINED “BINDING AND CONCLUSIVE” HERE

       The circuit court construed Code § 20-49.1(B)(2) and Code § 20-49.10 to be in tension

with each other. The circuit court found that, “even given an acknowledgment (and even with its

effect as a judgment)” under Code § 20-49.1(B)(2), “Code § 20-49.10 provides a review

(apparently without regard to the issue of res judicata or the finality of judgments).” However,

no such tension exists under the facts of this case.

       “When faced with apparently conflicting statutes,” courts must apply “a well-established

principle of statutory construction.” Boynton, 271 Va. at 229, 623 S.E.2d at 927. “‘If possible,

we must harmonize apparently conflicting statutes to give effect to both.’” Id. (quoting Phipps v.

Liddle, 267 Va. 344, 346, 593 S.E.2d 193, 195 (2004)). “We accord each statute, insofar as

possible, a meaning that does not conflict with any other statute.” Ragan v. Woodcroft Village

Apts., 255 Va. 322, 325, 497 S.E.2d 740, 742 (1998). Courts must always “‘ascertain and give

effect to the intention of the legislature.’” Travelers Prop. Cas. Co. of Am. v. Ely, 276 Va. 339,

344, 666 S.E.2d 523, 526 (2008) (quoting Chase v. DaimlerChrysler Corp., 266 Va. 544, 547,

587 S.E.2d 521, 522 (2003)).

       Code § 20-49.1(B)(2) plainly states that a voluntary statement of paternity executed

under that statute has “the same legal effect as a judgment entered pursuant to § 20-49.8 and

shall be binding and conclusive unless, in a subsequent judicial proceeding, the person

challenging the statement establishes that the statement resulted from fraud, duress or a material


       6
          For purposes of this opinion, we will assume without deciding that the circuit court
correctly interpreted Code § 20-49.10 as being “apparently sex-neutral, so that a mother could be
the petitioner” under this statute, as is the situation before us here.
                                                  - 10 -
mistake of fact.” (Emphasis added). In light of this plain language from Code § 20-49.1(B)(2),

the circuit court clearly erred when it required Wooddell to prove, by clear and convincing

evidence, that he was T.R.W.’s father.

       Indeed, when this custody and visitation matter reached the circuit court, the parties had

already long ago executed an Acknowledgement of Paternity, and neither party had sought to

rescind it within the sixty days of signing it, as permitted by Code § 20-49.1(B)(2). The

Acknowledgement of Paternity was a judgment establishing Wooddell’s paternity of T.R.W.

See Code § 20-49.1(B)(2). Furthermore, the statement of facts here states that there was no

evidence that the Acknowledgement of Paternity resulted from fraud, duress, or a material

mistake of fact. Courts must give “binding and conclusive” effect to voluntary statements of

paternity that are executed, as was the case here, in the absence of fraud, duress, or a material

mistake of fact – consistent with the intent of the General Assembly, as evidenced by the plain

language of Code § 20-49.1(B)(2).

       Code § 20-49.10, which concerns relief from legal determinations of paternity based on

scientifically reliable genetic testing, must be interpreted in a manner that is harmonious with

this “binding and conclusive” effect given to a voluntary statement of paternity that does not

result from fraud, duress, or a material mistake of fact under Code § 20-49.1(B)(2). Although

Code § 20-49.10 permits a party to rely on scientifically reliable genetic testing to obtain relief

from a judgment of paternity, the circuit court erred in granting Lagerquist such relief in this

case, where the statement of facts establishes there was no fraud, duress, or material mistake of

fact in the voluntary Acknowledgment of Paternity.

       In some cases, Code § 20-49.10 might provide relief from a determination of paternity

when there has not been a voluntary statement of paternity executed at the time of the child’s

birth. See Code § 20-49.4 (discussing the types of evidence that a trial court may weigh in

                                                - 11 -
establishing paternity); see also Code § 20-49.1(B)(3) (“[S]uch relationship may be established

as otherwise provided in this chapter.”). In such a circumstance, Code § 20-49.1(B)(2) would be

inapplicable. In other cases, relief might not be available to a petitioner proceeding under Code

§ 20-49.10 because the individual who acknowledged paternity of the child did so knowing that

he was not the father. In such a circumstance, the voluntary statement of paternity signed under

Code § 20-49.1(B)(2) would remain binding regardless of the results of scientifically reliable

genetic testing. See Code § 20-49.10 (stating that relief from a determination of paternity shall

not be granted if the individual named as father “acknowledged paternity knowing he was not the

father”). In still other cases, the results of scientifically reliable genetic testing might tend to

establish, for example, that a voluntary statement of paternity resulted from a material mistake of

fact under Code § 20-49.1(B)(2) and that the person named as the father on the voluntary

statement of paternity is excluded from being the biological father under Code § 20-49.10. Cf.

Beach v. Bellwood, 104 Va. 170, 185, 51 S.E. 184, 190 (1905) (explaining that a mistake of fact

can be established when a written agreement varies from a party’s intent by expressing

“something different in substance from the truth”); Montgomery Mut. Ins. Co. v. Riddle, 266 Va.
539, 543, 587 S.E.2d 513, 515 (2003) (defining “material” as “of such a nature that knowledge

of the item would affect a person’s decision-making process” (internal quotation marks and

citation omitted)). In such a circumstance, the voluntary statement of paternity would no longer

be “binding and conclusive” under Code § 20-49.1(B)(2) and relief would be appropriate under

Code § 20-49.10 if all of its other requirements are met.

        In this particular case, however, (1) the parties executed a voluntary Acknowledgement

of Paternity at the time of T.R.W.’s birth that listed Wooddell as the father, (2) neither party

sought to rescind the Acknowledgement of Paternity within sixty days of signing it, and (3) the

statement of facts in lieu of a transcript explicitly states that “[t]here was no evidence” that the

                                                 - 12 -
Acknowledgement of Paternity resulted from fraud, duress, or a material mistake of fact. To

accord the “binding and conclusive” nature of a voluntary statement of paternity the full effect

envisioned by the General Assembly, it logically follows that the parties’ Acknowledgment of

Paternity for T.R.W. was subject to collateral attack (such as under Code § 20-49.10) only upon

sufficient proof of at least one of the conditions precedent that the General Assembly mentioned

in Code § 20-49.1(B)(2) – fraud, duress, or a material mistake of fact. However, the statement of

facts that was approved by the circuit court in this case establishes that there was no fraud, no

duress, and no material mistake of fact – and, therefore, the statement of facts takes each of these

conditions precedent completely off the table.

        According to Rule 5A:7(a)(7), a written statement of facts is considered part of the record

on appeal, provided that it is made part of the record pursuant to Rule 5A:8. Although

Lagerquist’s trial counsel objected to portions of the draft statement of facts prepared by

Wooddell’s counsel, the circuit court ruled on those objections pursuant to Rule 5A:8(d).

Furthermore, Lagerquist’s objections did not relate to the portion of the statement of facts

indicating that the Acknowledgement of Paternity did not result from fraud, duress, or a material

mistake of fact – and the circuit court, in ruling on Lagerquist’s unrelated objections, did not

alter or amend this particular language referring to the lack of fraud, duress, or a material mistake

of fact in any way. 7

        It is well settled that an appellate court “is ‘limited to the record of the proceedings which

have taken place in the lower court and have been there settled and certified to us.’” Haugen v.

Shenandoah Valley Dep’t of Soc. Servs., 274 Va. 27, 39 n.3, 645 S.E.2d 261, 268 n.3 (1997)

(quoting Ward v. Charlton, 177 Va. 101, 107, 12 S.E.2d 791, 792 (1941)). “[W]e are bound by

        7
         Furthermore, the circuit court’s letter opinions, which were issued prior to the
preparation of the written statement of facts, contained no findings or discussion concerning the
existence of fraud, duress, or a material mistake of fact.

                                                 - 13 -
the written statement of facts.” Gologanoff v. Gologanoff, 6 Va. App. 340, 344, 369 S.E.2d 446,

448 (1988).

         Thus, even viewing the evidence in the light most favorable to Lagerquist (as we must,

since she was the prevailing party in the circuit court), the record on appeal fails to establish that

the parties’ Acknowledgement of Paternity for T.R.W. was invalid due to the existence of fraud,

duress, or a material mistake of fact – none of which existed at the time of the parties’

Acknowledgement of Paternity, according to the statement of facts. Therefore, given the specific

circumstances and posture of this case, the parties’ Acknowledgment of Paternity remained

“binding and conclusive” under Code § 20-49.1(B)(2) because of the absence of fraud, duress, or

a material mistake of fact.

         Furthermore, the circuit court explicitly found that it was not presiding over a proceeding

to determine parentage. See Leitao v. Commonwealth, 39 Va. App. 435, 438, 573 S.E.2d 317,

319 (2002) (“We defer to the trial court’s interpretation of its own order.”). Moreover, the

circuit court did not take all of the steps required of a court when it considers a petition for relief

under Code § 20-49.10 – such as appointing a guardian ad litem to represent the child’s interests.

         Given all of these circumstances in the record before us and considering the rather

unusual facts of this case (including the statement of facts in lieu of a transcript, which

establishes that the Acknowledgment of Paternity did not result from fraud, duress, or a material

mistake of fact), it is clear that the circuit court erred when it found that Wooddell was a

“non-parent” of T.R.W. and that Wooddell lacked standing to seek custody or visitation of this

child.

                                          III. CONCLUSION

         A voluntary written statement of paternity executed under Code § 20-49.1(B)(2) “shall be

binding and conclusive unless, in a subsequent judicial proceeding, the person challenging the

                                                 - 14 -
statement establishes that the statement resulted from fraud, duress or a material mistake of fact.”

Here, the written statement of facts submitted in lieu of a trial transcript plainly states that there

was no evidence that the parties’ Acknowledgment of Paternity for T.R.W. resulted from fraud,

duress, or a material mistake of fact. As the record on appeal, therefore, fails to establish that the

Acknowledgement of Paternity resulted from fraud, duress, or a material mistake of fact, the

parties’ acknowledgment of Wooddell’s paternity of T.R.W. remains “binding and conclusive”

on the parties under Code § 20-49.1(B)(2).

        Therefore, the circuit court erred when it found that Wooddell was a “non-parent” of

T.R.W. and in holding that Wooddell, consequently, lacked standing to seek custody of (or

visitation with) T.R.W. Accordingly, we reverse the circuit court’s custody and visitation order

and remand the matter to the circuit court for proceedings consistent with this opinion.

                                                                             Reversed and remanded.




                                                 - 15 -